DISMISS and Opinion Filed December 13, 2021




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00857-CV

  BYRON HUTCHINGS, ANITA HUTCHINGS, HAYLEY HUTCHINGS,
            AND HUNTER HUTCHINGS, Appellants
                           V.
    MELROSE ACQUISITION, L.L.C., A SUBSIDIARY OF MAXUS
               PROPERTIES, L.L.C., Appellee

          On Appeal from Justice Court Precinct Three, Place Two
                          Dallas County, Texas
                 Justice Court Cause No. JE19-04654N

                       MEMORANDUM OPINION
             Before Justices Schenck, Osborne, and Partida-Kipness
                      Opinion by Justice Partida-Kipness
      This appeal, filed October 1, 2021, complains of the justice court’s October

30, 2019 order of eviction and purported failure to notify the county court of

appellants’ November 2019 appeal from that order. Because civil appeals to a court

of appeals may generally only be taken from a district or county court’s final

judgment in which the amount in controversy exceeds $250, see TEX. CIV. PRAC. &

REM. CODE § 51.012, we questioned our jurisdiction over this appeal.

      In response to our request for jurisdictional briefing, appellants filed three

letter briefs, asserting, in relevant part, that the amount-in-controversy exceeds
$100,000.1 The amount-in-controversy threshold, however, is not the only

prerequisite; a final judgment from a district or county court is also required. See

TEX. CIV. PRAC. & REM. CODE § 51.012. Because the appeal complains of the justice

court, we lack jurisdiction. See id. Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 42.3(a).




                                                      /Robbie Partida-Kipness/
                                                      ROBBIE PARTIDA-KIPNESS
                                                      JUSTICE


210857F.P05




    1
      Appellants also assert they timely filed their appeal to the county court and ask that we compel the
justice of the peace and justice court clerk to file the clerk’s and reporter’s records.
                                                  –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

BYRON HUTCHINGS, ANITA                      On Appeal from Justice Court
HUTCHINGS, HAYLEY                           Precinct Three, Place Two, Dallas
HUTCHINGS, AND HUNTER                       County, Texas
HUTCHINGS, Appellants                       Trial Court Cause No. JE19-04654N.
                                            Opinion delivered by Justice Partida-
No. 05-21-00857-CV        V.                Kipness, Justices Schenck and
                                            Osborne participating.
MELROSE ACQUISITION, L.L.C.,
A SUBSIDIARY OF MAXUS
PROPERTIES, L.L.C., Appellee

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 13, 2021.




                                      –3–